Citation Nr: 0613782	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  01-01 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to the assignment of an initial rating in excess 
of 10 percent for a chronic right epididymitis with a cyst 
and spermatocele.

Entitlement to the assignment of an initial rating in excess 
of 10 percent for a chronic left epididymitis with a cyst and 
spermatocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to 
November 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, granted 
service connection for right testicle spermatocele [acute 
epididymitis residual] with orchalgia with an evaluation of 
10% effective November 15, 1999.

This appeal was remanded by the Board to the RO in September 
2004 for additional development, to include readjudication of 
the issue of a higher initial rating for chronic bilateral 
epididymitis with cysts and spermatocele, with consideration 
given to whether the scrotal cysts warrant one or two 
separate compensable ratings based on an analogy to a tender 
scar.  The purposes of that remand were met and the RO 
awarded service connection for left testicle spermatocele 
with orchialgia, and assigned a 10 percent evaluation, 
effective from the date of receipt of the claim in November 
1999.  Because the increase in the evaluation does not 
represent the maximum rating available for the veteran's 
chronic bilateral epididymitis with cysts and spermatocele, 
his claims for a higher rating remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The evidence shows that the veteran's chronic bilateral 
epididymitis with cysts and spermatoceles require long term 
drug therapy, the evidence does not show, however, a record 
of recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.

3.  The medical records show that the veteran has a history 
of occasional episodes of pain, swelling and tenderness of 
the testes; clinical or objective examination has revealed 
mild localized tenderness but no evidence of acute infection, 
exudation, itching, extensive lesions or systemic or nervous 
manifestation, exfoliation, or crusting, and the veteran's 
scrotal cysts occupy less than 5 percent of his entire body.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a chronic right epididymitis with a 
cyst and spermatocele have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 
4.115b, 4.20, Diagnostic Codes 7523, 7525, 7803-7905 (2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Codes 7802-7806 (2005).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a chronic left epididymitis with a 
cyst and spermatocele have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 
4.115b, 4.20, Diagnostic Codes 7523, 7525, 7803-7905 (2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Codes 7802-7806 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the September 2004 
Board remand, the RO rating decisions, the statement of the 
case and supplemental statements of the case, issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  In addition, 
correspondence from the RO sent to the appellant, to include 
the June 2004, July 2004 letters and October 2004 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  That is, the appellant was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the June 
2004, July 2004 letters and October 2004, satisfied the 
notice requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informing the appellant about 
the information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  Additionally, he was informed that it 
was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the April 2000 RO 
decision that is the subject of this appeal.  The RO 
obviously could not inform the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the April 2000 RO decision and subsequently, 
the veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claim.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide the 
appellant's appeal.  
  
As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal.  See 
38 C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes a December 2003 report of a VA examination 
which was thorough in nature and included relevant findings, 
to the claim for an increased evaluation for the assignment 
of an initial rating in excess of 10 percent for a chronic 
left and/or right epididymitis with a cyst and spermatocele.  
Under these circumstances, there is no further duty to 
provide another examination or medical opinion.  Id.  The 
Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Legal Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4. The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The veteran had been awarded service connection for chronic 
right epididymitis with cysts and spermatocele, which are 
rated under 38 C.F.R. § 4.115b, Diagnostic Code 7525 that 
governs chronic epididymo-orchitis.  The RO assigned a 10 
percent rating for the veteran's scrotal disability, 
analogously rated as a urinary tract infection.  See 38 
C.F.R. § 4.115a. 

When a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  Accordingly, the September 2004 Board 
remand directed the RO to readjudicate the issue of a higher 
initial rating for chronic bilateral epididymitis with cysts 
and spermatocele, with consideration given to whether the 
scrotal cysts warranted one or two separate compensable 
ratings based on an analogy to a tender scar.  The Board 
specifically stated in its remand that in the event that 
there was no residual disability to support a compensable 
rating under 38 C.F.R. § 4.115a, if it was determined that 
the veteran had a cyst that was analogous to a tender scar 
but the current 10 percent rating took that into account, the 
RO should still consider whether the scrotal cysts warranted 
two separate 10 percent ratings based on an analogy to two 
tender scars.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7525, which governs 
chronic epididymo-orchitis, the RO assigned a 10 percent 
rating for the veteran's right scrotal disability, 
analogously rated as a urinary tract infection.  See 38 
C.F.R. § 4.115a.  A urinary tract infection which requires 
long term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management warrants a 10 
percent rating.  A 30 percent rating requires recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  38 C.F.R.  § 
4.115a.

The veteran underwent a Medical Evaluation Board (MEB) 
examination in July 1999.  The MEB noted that the veteran 
first complained of intermittent scrotal swelling and pain in 
June 1997.  He was diagnosed with epididymitis.  Treatment 
consisted of scrotal support, profile and antibiotics, plus 
Elavil for pain.  In mid-July 1997, he was diagnosed 
bilateral epididymitis.  He was not seen again until 
September 1998, at which time a physical examination showed a 
right inguinal hernia repair but no signs of a hernia at the 
time.  The veteran felt discomfort during the examination.  
He had a tender mass in the right scrotum, approximately 1 cm 
in diameter at the superior pole that appeared to be somewhat 
separate from the testicle.  The testicle itself was without 
mass.  The MEB's physical examination revealed that the 
veteran's right testicle had a small (5 mm to 1 cm) mass at 
the superior pole of the right testicle that was mildly 
tender with palpation.  The remainder of the physical 
examination was normal.  The clinician's impressions were 
that the veteran suffered from chronic right orchalgia and 
bilateral retropatellar syndrome.

The veteran underwent a VA examination in March 2000.  The 
examination revealed normal phallus, bilaterally ascended 
testes.  There was a 1 cm soft, mobile, slightly tender mass 
on the superior pole of right testicle separate from the 
testicle.  The clinician's impression was continuing right 
orchalgia status post epididymitis with a right spermatocele.

The veteran attended a personal hearing in January 2003.  He 
testified that he had been taking sitz baths at least every 
other day since 1997.  He stated that the first time he went 
to a VA hospital was in November 1999.  He had no medical 
care of any kind between 2000 and 2002.  He also stated that 
his testicles would swell up three to four times a week.  
They usually would swell to the size of a plum.  The largest 
they have ever become was the size of an orange.  He had 
never been hospitalized for the condition.  The condition had 
not affected his sex drive, but it has interfered with his 
sex life because he could not have sex when his testicles are 
tender and painful.

The veteran had not had any medical treatment since November 
1999, but he felt that his prostate was enlarged.  He 
testified that he urinated over 20 times per day (three to 
four times an hour), and that he had to get up three to four 
times every night to urinate.  He also stated that he had 
weak urine flow.  He stated that as it was explained to him, 
these symptoms are at least in part due to an enlarged 
prostate.

The veteran underwent another VA examination in December 
2003.  He had complaints of pain and swelling of the 
testicles.  The pain was described as always at least 3 out 
of 10.  When they swell up, the pain becomes 8-9 out of 10.  
They would swell up about once every one or two months.  He 
had no difficulty with micturition and no pain during 
micturition.  He did have pain sometimes during sexual 
intercourse, and after intercourse.  There was no abnormal 
discharge from the penis, rectal pain or dysuria.  The 
veteran's penis and testes were of normal size for someone of 
his height.  The testicles were slightly tender, especially 
in the epididymis region.  There were mild epididymal cysts 
felt and at a higher level, small spermatoceles directly 
above the epididymis on both sides.  The spermatocele cysts 
were non-tender.  The size of the veteran's prostate was 
normal for his body habitus and size and was about 30 grams.  
It was not tender.  There was no bladder tenderness or 
perineal tenderness.  His job was not affected by the 
spermatocele or prostatic pain.  Laboratory results show a 
mild pyuria with no bacteria indicating a nonspecific chronic 
urinary tract inflammation.  The clinician diagnosed the 
veteran with a right inguinal hernia well reduced surgically 
and stable without recurrence; chronic epididymitis with 
cysts bilaterally, and spermatoceles bilaterally.

Post-service VA medical reports show that the veteran was 
seen in June 2004 with complaints of right tender 
spermatocele and bilateral hydrocele.  The clinician noted a 
recent acute exacerbation of pain.  He was referred for a 
surgical evaluation.  A medical report dated in July 2004 
shows that the veteran was advised of the consequences of 
undergoing surgical removal of the spermatoceles.  The 
veteran thereafter declined the surgical option in lieu of 
continued prescription and prosthetic therapies.

The evidence shows that the veteran's chronic bilateral 
epididymitis with a cyst and spermatocele requires long term 
drug therapy, and thus the RO granted a 10 percent rating for 
each testicle.  The evidence does not show, however, a record 
of recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  
(Emphasis added.)  Accordingly, the veteran is not entitled 
to a rating in excess of 10 percent for either testicular 
epididymitis with cysts and spermatocele under 38 C.F.R. § 
4.115b, Diagnostic Code 7525.

Prior to August 30, 2002, Diagnostic Code 7806 provided that 
a 10 percent evaluation would be assigned for eczema where 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
would be assigned with exudation or itching constant, 
extensive lesions, or marked disfigurement.

From August 3, 2002, Diagnostic Code 7806 provides that a 10 
percent evaluation will be assigned for dermatitis or eczema 
where at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation will be 
assigned where 20 to 40 percent of the entire body or 20 to 
40 percent of the exposed areas affected or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
scars that were superficial, poorly nourished, with repeated 
ulceration, warranted a 10 percent evaluation.  Diagnostic 
Code 7804 provided that scars that were superficial, tender 
and painful on objective demonstration, warranted a 10 
percent evaluation.  Diagnostic Code 7805 provided that other 
scars were to be rated on limitation of function of the part 
affected.

From August 30, 2002, Diagnostic Code 7802 provides that 
scars, other than the head, face or neck that are superficial 
and do not cause limited motion, that occupy an area or areas 
of 144 square inches or greater warrant a 10 percent 
evaluation.  Diagnostic Code 7803 provides that scars that 
are superficial, unstable, warrant a 10 percent evaluation.  
Diagnostic Code 7804 provides that scars that are 
superficial, painful on examination, warrant a 10 percent 
evaluation.  Diagnostic Code 7805 provides that scars will be 
rated on limitation of function of the part affected.

The medical records show that the veteran reported occasional 
episodes of pain swelling and tenderness of the testes, but 
there is no indication that the cysts in either testicle is 
productive of any appreciable functional impairment.  Upon a 
December 2003 VA examination, there were mild epididymal 
cysts felt and at a higher level small spermatoceles directly 
above the epididymis on both sides.  (Emphasis added.)  The 
medical records show no evidence of acute infection, 
exudation, itching, exfoliation, or crusting.  There was no 
evidence of indication of extensive lesions or systemic or 
nervous manifestation.  The competent medical evidence 
reveals that the veteran's cysts occupy less than 5 percent 
of his entire body and has not required any systemic 
medication of a total duration of six weeks or more during a 
12-month period.  There is no competent medical evidence 
indicating that the veteran's symptoms, which are related to 
his scrotal cysts, would warrant a compensable evaluation 
under any appropriate diagnostic code, either prior to or 
from August 30, 2002.  History obtained upon the December 
2003 VA examination included no interference with employment.  

All of the competent medical evidence indicates that the 
veteran's testicular symptoms do not warrant a rating in 
excess of 10 percent, either prior to or from August 30, 
2002.  The RO granted separate 10 percent ratings the each 
testicular  spermatocele with orchialgia under Diagnostic 
Code 7525, which were based in part upon the veteran's 
tenderness of bilateral epidermitis; accordingly, the 10 
percent ratings took into account any symptomatology related 
the spermatoceles.  Therefore, separate evaluations for the 
scrotal cysts by an analogy to two tender scars would be 
duplicative.  As such separate compensable ratings are not 
warranted.  38 C.F.R. § 4.14; Esteban, supra.  

Diagnostic Code 7523 provides for a noncompensable rating for 
complete atrophy of one testis.  For complete atrophy of both 
testes, a 20 percent rating is assigned.  38 C.F.R. § 4.115a 
(1993); 38 C.F.R. § 4.115b.  There is no evidence of atrophy 
pertaining to the veteran's right or left testicles, 
therefore he is not entitled to a compensable rating under 
Diagnostic Code 7523.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  There is no evidence that the 
veteran has been hospitalized in recent years for right or 
left epididymitis with a cyst and spermatocele, nor is there 
any indication that his right and left testicular 
disabilities markedly interferes with employment.  As noted 
above, the veteran indicated upon the December 2003 VA 
examination that his scrotal disability did not interfere 
with his employment.  

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant referral of 
the service-connected right or left epididymitis with a cyst 
and spermatocele, to appropriate VA officials for 
consideration of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1).

Accordingly, initial  ratings in excess of 10 percent for a 
right or left epididymitis with a cyst and spermatocele are 
not warranted.  As the preponderance of the evidence is 
against the assignment of  ratings in excess of 10 percent 
for right or left epididymitis with a cyst and spermatocele, 
the benefit of the doubt doctrine is not applicable to these 
claims.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to the assignment of an initial rating in excess 
of 10 percent for a chronic right epididymitis with a cyst 
and spermatocele, is denied.

Entitlement to the assignment of an initial rating in excess 
of 10 percent for a chronic left epididymitis with a cyst and 
spermatocele, is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


